Citation Nr: 0827227	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-21 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service with the United 
States Air Force from June 1970 to April 1974 and with the 
United States Marines Corps from December 1979 to August 1984 
and from November 1985 to November 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 rating decision in which the RO denied 
service connection for rheumatoid arthritis of the right knee 
(claimed as right knee pain).   The RO confirmed and 
continued the denial of service connection by a March 2003 
rating decision, issued to the veteran in April 2003.  The 
veteran filed a notice of disagreement (NOD) in August 2003, 
and the RO issued a statement of the case (SOC) in April 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in May 2004.

In April 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted a letter identifying his VA and private physicians 
directly to the undersigned, along with a waiver of initial 
RO consideration.  Also during the hearing, the veteran 
requested, and the undersigned granted, a 60-day abeyance 
period within which to submit additional evidence.  In 
addition, it was agreed that the RO would obtain VA medical 
records from the Los Angeles VA outpatient clinic on Temple 
Street, since May 2004, and the veteran waived initial RO 
review of those VA treatment records.  In July 2008, the RO 
associated with the claims file VA medical records as 
identified by the veteran during the hearing.  

While a July 2008 letter reflects that the veteran's 
representative requested a further extension of time to 
submit additional evidence, the Board is not making a 
decision on this matter at this time.  Instead, the veteran's 
claim is being remanded to the RO for further development; 
consequently, the veteran and his representative will be 
afforded more time to submit additional evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran contends that he injured his right knee during 
each of his three periods of active service.  He further 
asserts that strenuous demands were placed on his knees 
during his service in the Marine Corp and that, essentially, 
these factors resulted in his current right knee arthritis.  
Service treatment records (STRs) associated with the claims 
file are dated from June 1970 to July 1984, inclusive of the 
veteran's first and second periods of military service.  
However, the veteran's DD 214s confirm that he also had a 
third period of active military service with the Marine 
Corps, from November 1985 to November 1987.  It is not clear 
from the record whether the RO attempted to obtain the 
veteran's STRs from his third period of military service.  In 
addition, a May 2000 VA outpatient record reflects that the 
veteran reported having a physical examination at a military 
entrance processing station.  

Thus, the Board finds that a remand is warranted for the RO 
to obtain all additional, outstanding STRs, specifically from 
November 1985 to November 1987, and a military entrance 
examination performed around May 2000, from the National 
Personnel Records Center (NPRC), and any other appropriate 
source.  The RO is reminded that, in requesting records from 
Federal facilities, efforts to assist should continue until 
either the records are obtained, or sufficient evidence 
indicating that the records sought do not exist, or that 
further efforts to obtain those records would be futile, is 
received.  See 38 C.F.R. 3.159(c)(2) (2007).  If no records 
are available, that fact should be documented, in writing, in 
the record.

STRs from June 1970 to July 1984 show that the veteran 
complained of and was treated for right leg pain (assessed as 
gluteal spasm, right gluteal maximus), a pulled right thigh 
muscle (assessed as pulled right hamstring and muscle spasm 
to posterior right thigh), right knee scrapes from falling, 
and lacerations to the right tibula.  An April 1980 STR notes 
the veteran's knees, to include scrapes, and a treatment plan 
that included use of the whirlpool and limited light duty 
with no running.  During the May 2008 hearing, the veteran 
testified that he loved to run, but after service in 1987 he 
was having problems running due, essentially, to his right 
knee condition that began in service.  VA and private medical 
records show 
x-ray evidence of patellofemoral osteoarthritis, right knee, 
and an assessment of degenerative joint disease, right knee.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates that a current disability 
may be associated with military service, but the record does 
not contain sufficient medical evidence to decide the claim).  
38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. 
§ 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The threshold for finding that the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.

The veteran has not been afforded a VA examination for the 
purpose of obtaining an opinion that specifically addresses 
the medical relationship, if any, between the veteran's 
currently diagnosed right knee disabilities and his military 
service.  Given the evidence of record, and to give the 
veteran every consideration in connection with this matter, 
the Board finds that a VA examination and medical opinion is 
warranted.   See 38 U.S.C.A. § 5103A (West 2002).

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
facility.  The veteran is hereby notified that failure to 
report to any scheduled examination, without good cause, may 
result in a denial of the original claim for service 
connection (as the claim will be adjudicated on the basis of 
the evidence of record).  See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should 
notify the veteran of what is needed to support the claim for 
service connection.  The RO should also invite the veteran to 
submit all pertinent evidence in his possession (not 
previously requested), and ensure that its notice to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should contact the NPRC (and 
any other appropriate source) to request 
all outstanding STRs from the veteran's 
entire period of active military service, 
particularly his third period of service 
in the Marine Corps from November 1985 to 
November 1987.  In addition, the RO 
should attempt to obtain a physical 
examination report performed in 2000 at a 
military entrance processing station, 
after requesting the veteran to 
specifically identify the location (as 
referenced by the veteran in a May 2000 
VA outpatient record, noted above).  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities (documenting all requests).

The RO is reminded that it should 
continue efforts to procure the veteran's 
service records until either the records 
are received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims 
file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should specifically 
request the veteran to provide current, 
signed authorization to enable the RO to 
obtain all outstanding records from his 
private physicians with Kaiser Permanente 
in Los Angeles, California, to include 
Dr. Koi Tran, Dr. Alexander MIRIC, and 
Dr. Matthew P. Kelly.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.   If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.   All records 
and responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of the right knee, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to the examine the veteran, 
and the report of examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should specifically 
identify all pathologies present in the 
veteran's right knee.  With respect to 
each such diagnosed disability, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated during active military 
service, to include consideration of the 
veteran's service treatment records 
documenting complaints and treatment for 
various right leg ailments.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for rheumatoid arthritis of 
the right knee.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




